                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

STONECOAT OF TEXAS, LLC,                      §
STONECOAT GP, LLC, and                        §
STONECOAT LP                                  §
     Plaintiffs/Counter-Defendants            §
                                              §
V.                                            §      Civil Action No. 4:17CV303
                                              §      Judge Mazzant/Magistrate Judge Craven
PROCAL STONE DESIGN, LLC,                     §
PROCAL STONE DESIGN USA, LLC,                 §
PROCAL ENTERPRISES, LLC, JOHN                 §
PROFANCHIK, SR., JUSTIN KINSER,               §
IRMA VILLARREAL, ALFREDO                      §
GONZALEZ, PHILIPPE MERGAUX,                   §
and PIERRE-LAURENT CHAMIELEC                  §
       Defendants/Counter-Plaintiffs          §
                                              §
                                              §
V.                                            §
                                              §
THE MORRISON FAMILY TRUST and                 §
KENNETH W. MORRISON,                          §
Individually and in his capacity as           §
Trustee                                       §
        Third-Party Defendants                §

            ORDER ADOPTING REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE REGARDING
     PROFANCHIK’S MOTION FOR SUMMARY JUDGMENT ON RES JUDICATA

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On July 25, 2019, the magistrate

judge issued a Report and Recommendation, recommending John Profanchik, Sr.’s Motion for

Summary Judgment (Dkt. # 67) on res judicata grounds be granted in part and denied in part. Based

on Plaintiffs’ assertions in the briefing and at the June 20, 2019 hearing wherein Plaintiffs agreed

the claims asserted by StoneCoat of Texas, LLC (“SCOT”) against John Profanchik, Sr.
(“Profanchik”) should be dismissed on res judicata grounds, the magistrate judge recommended

SCOT’s claims against Profanchik be dismissed. Based on Plaintiffs’ concession that StoneCoat

GP’s and StoneCoat LP’s breach of fiduciary duty claim against Profanchik should be dismissed,

the magistrate judge further recommended StoneCoatGP, LLC’s (“StoneCoat GP”)and StoneCoat,

LP’s (“StoneCoat LP”) claim for breach of fiduciary duty against Profanchik be dismissed.

       However, the magistrate judge concluded res judicata was not a proper basis for dismissal

of StoneCoat GP’s and StoneCoat LP’s remaining claims against Profanchik. The magistrate judge

was not convinced, based on the evidence before the Court, the StoneCoat entities were in privity

and that StoneCoat GP’s and StoneCoat LP’s interests were adequately represented in the Collin

County Litigation. Dkt. # 234 at p. 84. The magistrate judge advised the parties that all other claims

of StoneCoat GP and StoneCoat LP against Profanchik would be addressed in a separate Report and

Recommendation on the remaining defendants’ motions for summary judgment.

       As noted in the Report and Recommendation, failure to file specific objections to the

proposed findings and recommendations contained in the report within fourteen days after service

bars an aggrieved party from de novo review by the district court of those proposed findings and

recommendations and from appellate review of factual findings accepted or adopted by the district

court except on grounds of plain error or manifest injustice. To date, no objections have been filed

to the 86-page Report and Recommendation. Even so, the Court has carefully reviewed the Report

and Recommendation and hereby adopts the Report of the United States Magistrate Judge as the

findings and conclusions of this Court.

       The Court agrees with the magistrate judge that SCOT’s claims against Profanchik should

be dismissed on res judicata grounds but that StoneCoat GP’s and StoneCoat LP’s claims against


                                                  2
    Profanchik should not be dismissed on res judicata grounds. As set forth in the Report and

    Recommendation, it is not clear that during the relevant time in question the StoneCoat entities

    shared an identity of interests in the basic legal right that was the subject of the Collin County

    Litigation. Dkt. # 234 at p. 83. Because all three elements of res judicata were not conclusively

    satisfied, res judicata is not a proper basis for dismissal of StoneCoat GP’s and StoneCoat LP’s

    remaining claims against Profanchik. Accordingly, it is hereby

           ORDERED that John Profanchik, Sr.’s Motion for Summary Judgment on res judicata

    grounds (Dkt. # 67) is GRANTED IN PART and DENIED IN PART. It is further

           ORDERED that StoneCoat of Texas, LLC’s claims against John Profanchik, Sr. are
.
    dismissed. It is further

           ORDERED that StoneCoatGP, LLC’s and StoneCoat, LP’s claim for breach of fiduciary

    duty against John Profanchik, Sr. is dismissed.

         SIGNED this 20th day of August, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                      3
